Upon consideration of the motion to tax costs of appeal herein, it is ordered that the following items be taxed and allowed as costs of appeal, to plaintiff in error, the amount thereof to be entered nunc pro tunc in the body of the judgment on appeal entered by this Court, in compliance with Supreme Court Rule 24, to-wit:
Clerk's filing fee in Supreme Court ................. $12.00 Costs paid Clerk Circuit Court for perfecting and certifying transcript of record ......  44.20 ------ Total costs allowed in Supreme Court .......... $56.20 *Page 566 
The item of $155.00 claimed for costs paid the Court Reporter for reporting the trial, and transcribing the testimony, is not properly taxable in the Supreme Court as part of the costs of appeal, but is part of the costs of the trial that may be allowed in the Circuit Court against the losing party in the course of entering a final judgment in the cause for the successful party.
Let an order be entered accordingly.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.